In this action plaintiff recovered judgment for two thousand six hundred dollars ($2,600) against defendants William J. Edmunds and Fresno Republican Publishing Company, a corporation, for injuries received by him in an automobile collision, upon the finding of the trial court that he was a guest of said defendants at the time of the accident. Defendant M.A. Bucher, owner of the truck with which the Edmunds automobile collided, filed a cross-complaint against defendants Edmunds and Fresno Republican Publishing Company, a corporation, upon which the trial court awarded him judgment in the sum of one thousand two hundred thirty-one dollars ($1,231). These defendants appealed from both judgments. Plaintiff Sumner has not filed a reply brief nor asked an extension of time within which so to do. Respondent Bucher moves the court for an order dismissing the appeal as to the judgment rendered in his favor against the cross-defendants and appellants upon his cross-complaint.
[1] After an examination of appellants' brief, we are unable to find a substantial ground of appeal from the judgment awarded respondent Bucher. Appellants accept the finding of the trial court that Edmunds was an employee of the Fresno Republican Publishing Company and attack the Sumner judgment upon this premise. The questions raised therein all pertain to the issues involved in the Sumner judgment and if sustained would not affect the Bucher judgment. *Page 489 
The motion is therefore granted dismissing the appeal of the cross-defendants and appellants from the judgment rendered against them upon the cross-complaint of the said M.A. Bucher.
Marks, Acting P.J., and Jennings, J., concurred.